                                  STATE OF TENNESSEE
                           Department of Commerce and Insurance
                              500 James Robertson Parkway
                                 Nashville, TN 37243-1131
                            PH - 615.741.1670, FX - 615.532.278
                                   Service.Process@tn.gov



  May 05, 2020




 State Farm Mutual Auto Ins Company                        Certified Mail
 2908 Poston Avenue, C/O C S C                             Return Receipt Requested
 Nashville, TN 37203                                       7019 1120 0000 4178 4881
 NAIC # 25178                                              Cashier# 53321

 Re:    Robert A Allen V     State Farm Mutual Auto Ins Company

        Docket # 2:20-Cv-00084


 To Whom It May Concern

 Pursuant to Tennessee Code Annotated §56-2-504 or§ 56-2-506, the Department of
 Commerce and Insurance was served April 30, 2020, on your behalf in connection with the
 above-styled proceeding. Documentation relating to the subject is herein enclosed.


 Designated Agent
 Service of Process

 Enclosures

 cc: Federal District Court Clerk
     900 Georgia Avenue
     Chattanooga, Tn 37402




Case 2:20-cv-00084-PLR-CRW Document 11 Filed 05/11/20 Page 1 of 7 PageID #: 19
 AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                   Eastern District of Tennessee


                         Robert A. Allen                         )
                                                                 )
                                                                 )
                                                                 )
                             Plainti.fJM
                                                                 )
                                                                 )
                                 V.                                      Civil Action No. 2:20-cv-00084
                                                                 )
                    Christopher J. Medley                        )
                                                                 )
                                                                 )
                                                                 )
                           Defendant(s)                          )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) State Farm Mutual Automobile Insurance Company
                                   C/O The Department of Commerce and Insurance
                                   ATTN: Service of Process
                                   500 James Robertson Pkwy
                                   Nashville, Tennessee 37243



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Patty & Young, Attorneys at Law, LLC
                                 Christopher M. Harris
                                 7731 Nashville Street
                                 Ringgold, Georgia 30736
                                chrisharris@pattylaw.com


        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                            CLERK OF COURT
                                                                                                     '}~
Date:      4/24/20
                                                                                         Signature of Clerk or Deputy Clerk




  Case 2:20-cv-00084-PLR-CRW Document 11 Filed 05/11/20 Page 2 of 7 PageID #: 20
     r::ic:P ?·?n_f'\f_nnnR.1-PI R-rR\t\/         nnr1 lmi:>nt 1 n   i=ili:>rl ()'1/?'1/?n   P::ini:> 1 nf ?   P::inp(f) :J:J:· 17
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:20-cv-00084

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (I))

           This summons for (name of individual and title, if any)
 was received by me on (date)


           0 I personally served the summons on the individual at (place)
                                                                                       on (date)                           ; or

          0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                     , a person of suitable age and discretion who resides there,
          on (date)                                  , and mailed a copy to the individual's last known address; or

          0 I served the summons on (name of individual)                                                                            , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                       on (date)                           ; or

          0 I returned the summons unexecuted because                                                                                    ; or

          0 Other (specify):




          My fees are$                               for travel and $                      for services, for a total of$          0.00


          I declare under penalty of perjury that this information is true.



Date:
                                                                                                   Server's signature



                                                                                               Printed name and title




                                                                                                   Server's address


Additional information regarding attempted service, etc:




   Case 2:20-cv-00084-PLR-CRW Document 11 Filed 05/11/20 Page 3 of 7 PageID #: 21
     ,... ___ ,.._,.,,., _., r'\r'\r'\OA   n1 D   r'D\A/   rlnr-11m,:,nt   1n   l=ili:>rl nA./?,1/?0    Pane     2 of 2 PaaelD #: 18
                                                                        UNITED STA TES DISTRICT COURT
                                                                        EASTERN DIVISION OF TENNESSEE
                                                                            GREENEVILLE DIVISION

    ROBERT A. ALLEN                                                                                   )
                                                                                                      )
                  Plaintiff,                                                                          )
                                                                                                      )
    v.                                                                                                )         Case No.
                                                                                                      )
    CHRISTOPHER J. MEDLEY                                                                             )
                                                                                                      )
                  Defendant.                                                                          )


                 Now comes Robert A. Allen, "Plaintiff' in the above-styled cause and files this his

    Complaint against Defendant Christopher J. Medley and shows the Court as follows:

                                                                              JURISDICTION AND VENUE

    1.           The Plaintiff Robert A. Allen resides and is domiciled at 9454 Old Gordon Road, Macon,

   Bibb County, Georgia and is subject to the jurisdiction of this Court by virtue of filing this

   Complaint.

   2.           The Defendant Christopher J. Medley resides and is domiciled at 111 Mill Street, Telford,

   Washington County, Tennessee 37690. The Defendant is a resident of Washington County,

   Tennessee. The Defendant is therefore subject to the jurisdiction of this Court.

   3.          The Plaintiff's cause of action arises out of an automobile accident that occurred on April

   27, 2019, in Washington County, Tennessee. Pursuant to 28 U .S.C. § 1391 (b)(I )&(2), venue is

   proper in the Eastern District of Tennessee, Greenville Division because it is the district court

   embracing the location of the accident that gives rise to this suit and is the district in which the

   Defendant resides.

   4.         This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 (a)(l ). The Plaintiff

  and Defendant are residents of different states and the amount in controversy exceeds $75,000.00.


Case 2:20-cv-00084-PLR-CRW Document [l]
                                    11 Filed 05/11/20 Page 4 of 7 PageID #: 22
  "'---   1""'11,.1"1.r\   -••   ,....,....,....,-..A   f""'\.I   r-.   ",-..'-Al   r--i.,._~   ··---·-..LA   r-'.I_   I_..,, __ , __   ,...,.
                                                        STATEMENT OF FACTS

    5.      During the afternoon of April 27, 2019, the Plaintiff was traveling in a southwesterly

    direction on Boone Street in Washington County, Tennessee.

    6.      While the Plaintiff was traveling on Boone Street, the Defendant was exiting the parking

    lot located at 141 Boone Street.

    7.      While attempting to turn left onto Boone Street, the Defendant pulled-out in front of the

    Plaintiff, who had the right of way, causing an accident between the Plaintiff and the Defendant.

    8.     The Plaintiff was transported from the scene of the accident directly to a local hospital for

   treatment of his injuries.

   9.      The Plaintiff suffered injuries as a result of the Defendant's failure to yield the right of way

   and those injuries include, but are not limited to: a fractured elbow, resulting infection, cervical

   spondylosis, cellulitis of the elbow, pain and strain of the cervical and lumbar spine, and a tear of

   the rotator cuff.

   10.     The Plaintiff continues to suffer from injuries sustained as a result of the April 27, 2019,

   automobile accident.

   11.     Due to injuries suffered as a result of the accident caused by the Defendant, the Plaintiff

   has been unable to perform job duties and has lost wages as a direct and proximate result of the

   accident caused by the Defendant.

   12.     The Defendant was negligent in causing the collision with the Plaintiff.

   13.     The collision between the Plaintiff and the Defendant was directly and proximately caused

   by the negligence of the Defendant.

   14.     The Defendant was guilty of the following statutory and common law acts of negligence

   which directly and proximately caused all of the injuries sustained by the Plaintiff:



                                    [2]
Case 2:20-cv-00084-PLR-CRW Document 11  Filed 05/11/20 Page 5 of 7 PageID #: 23
         ~ - ~ ~- .   ,.,.,..,.,n   A   n, n   r-D\AI   l""\nr-1 ,mont   1   i=ilPrl 04/?~/20   Paae 2 of 4 PaqelD #: 2
               (1) In violating T.C.A. § 55-8-109, "Traffic Control Devices; obedience" which provides:

     "(a) The driver of any vehicle and the operator of any streetcar shall obey the instructions of any

     official traffic-control device applicable thereto placed in accordance with the provisions of this

     chapter and chapter 10, parts 1-5 of this title ... ", which Defendant's failure to obey said control

     devices constitutes negligence per se;

               (2) In violating T.C.A. § 55-8-136 "Due Care" which provides: "(b) Notwithstanding any

     speed limit or zone in effect at the time, or right-of-way rules that may be applicable, every driver

     of a vehicle shall exercise due care by operating the vehicle at a safe speed, by maintaining a safe

     lookout, by keeping the vehicle under proper control and by devoting full time and attention to

     operating the vehicle, under the existing circumstances as necessary in order to be able to see and

     to avoid endangering life, limb or property and to see and avoid colliding with any other vehicle

    or person ... ", which Defendant's failure to obey said "Due Care" statute constitutes negligence

     per se;

               (3) In violating T.C.A. § 55-8-123 "Traffic Lanes" which provides: (1) A vehicle shall be

    driven as nearly as practicable entirely within a single lane and shall not be moved from that lane

    until the driver has first ascertained that the movement can be made with safety," which

    Defendant's failure to maintain lane constitutes negligence per se;

               (4) In violating T.C.A. § 55-8-131 "Vehicle entering highway from drive, private road, or

    private driveway", which provides: "The driver of a vehicle about to enter or cross a highway from

    a drive, private road, or private driveway shall yield the right-of-way to all vehicles approaching

    on the highway ... ", which Defendant's failure to yield the right of way constitutes negligence per

    se;




                                                      [3]
Case 2:20-cv-00084-PLR-CRW Document 11 Filed 05/11/20 Page 6 of 7 PageID #: 24
  .,.... ___ ........... n - " f"lf"lf"IOA DI D_rD\A/ l"'lf"lrllmi:>nt 1 l=ilPrl 04/23/20 Paae 3 of 4 PaQelD #: 3
           (5) In failing to operate his vehicle with due care for the safety of the Plaintiff, the

    Defendant actions constitute negligence as a matter of fact and law.

    15.    The Plaintiff brings this action against the Defendant to recover his medical expenses, to

   recover lost wages suffered as a result of the collision; to recover damages for pain and suffering;

   and all other damages allowed under Tennessee law.

           WHEREFORE, Plaintiff Robert A. Allen prays for the following relief:

           (1) That proper process issue and be served upon the Defendant requiring him to answer

   this Complaint within the time required by law;

           (2) That Plaintiff be awarded compensatory and speical damages in an amount not less than

   $300,000 to compensate Plaintiff for his injuries, loss, and damages sustained as a direct and

   proximate cause of the negligence of the Defendant;

           (3) That a jury be empaneled to try the issues of this case;

          (4) That the cost of this action be taxed to the Defendant;

          (5) That the Plaintiff be awarded such other and further relief to which he may be entitled.


          Respectfully submitted this 20 th day of April, 2020.


                                          PATTY & YOUNG, ATTORNEYS AT LAW, LLC


                                                         ls/Christopher M. Harris
                                                         Christopher M. HaiTis
                                                         Attorney for Plaintiff
                                                         BPR No. 032952
                                                         7731 Nasvhille Street
                                                         Ringgold, Georgia 30736
                                                         706-935-9 l 00 telephone
                                                         706-935-6022 facsimile
                                                         chrisharris@pattylaw.com




                                                   [4]
Case 2:20-cv-00084-PLR-CRW Document 11 Filed 05/11/20 Page 7 of 7 PageID #: 25
  "--~ ,.,.,.,n_,..."_nnnAA.-PLR-CRW Document 1 Filed 04/23/20 Page 4 of 4 PagelD #: 4
